Exhibit 10.11.2

EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is made and
entered into as of November 29, 2006, by and among the financial institutions
identified on the signature pages hereof (such financial institutions, together
with their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
FOOTHILL, INC., a California corporation, as arranger and administrative agent
for the Lenders (in such capacities, together with any successor arranger and
administrative agent, “Agent”), and TRC COMPANIES, INC., a Delaware corporation
(the “Administrative Borrower”), on behalf of all Borrowers.

WITNESSETH:

WHEREAS, the Administrative Borrower, the Administrative Borrower’s Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement, dated as of July 17, 2006 (as amended as of October 31, 2006, and as
the same may be amended, modified, supplemented or amended and restated from
time to time, the “Credit Agreement”); and

WHEREAS, Agent, the Lenders and the Borrowers wish to amend the Credit Agreement
as herein provided;

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:


SECTION 1.   DEFINITIONS.  ANY CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE CREDIT AGREEMENT.


SECTION 2.   AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE CREDIT AGREEMENT IS HEREBY AMENDED, AS OF THE
EFFECTIVE DATE (DEFINED BELOW), AS FOLLOWS:


2.01   AMENDMENT TO SECTION 2.12.  SECTION 2.12(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE WORDS “THE LETTER OF CREDIT USAGE WOULD EXCEED
$5,000,000” IN CLAUSE (II) THEREOF AND INSERTING “THE LETTER OF CREDIT USAGE
WOULD EXCEED $7,500,000” IN LIEU THEREOF.


2.02   AMENDMENT TO SCHEDULE 5.3.  THE LEFT HAND COLUMN IN THE SECOND ROW OF THE
TABLE IN SCHEDULE 5.3 TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE
WORDS “ON OR PRIOR TO NOVEMBER 30, 2006” THEREIN AND INSERTING “ON OR PRIOR TO
DECEMBER 31, 2006” IN LIEU THEREOF.


SECTION 3.   REPRESENTATIONS AND WARRANTIES.  IN ORDER TO INDUCE AGENT AND THE
LENDERS TO ENTER INTO THIS SECOND AMENDMENT, THE ADMINISTRATIVE BORROWER, FOR
ITSELF AND ON BEHALF OF ALL OF THE OTHER BORROWERS, HEREBY REPRESENTS AND
WARRANTS THAT:


--------------------------------------------------------------------------------





 


3.01   NO DEFAULT.  AT AND AS OF THE DATE OF THIS SECOND AMENDMENT AND AT AND AS
OF THE EFFECTIVE DATE AND BOTH PRIOR TO AND AFTER GIVING EFFECT TO THIS SECOND
AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT EXISTS AND IS CONTINUING.


3.02   REPRESENTATIONS AND WARRANTIES TRUE AND CORRECT.  AT AND AS OF THE DATE
OF THIS SECOND AMENDMENT AND BOTH PRIOR TO AND AFTER GIVING EFFECT TO THIS
SECOND AMENDMENT, EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE
CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS IS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS.


3.03   CORPORATE POWER, ETC.  ADMINISTRATIVE BORROWER (A) HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS SECOND AMENDMENT AND
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY FOR ITSELF AND, IN THE CASE
OF ADMINISTRATIVE BORROWER, ON BEHALF OF ALL OF THE OTHER BORROWERS, AND (B) HAS
TAKEN ALL ACTION, CORPORATE OR OTHERWISE, NECESSARY TO AUTHORIZE THE EXECUTION
AND DELIVERY OF THIS SECOND AMENDMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY FOR ITSELF AND, IN THE CASE OF ADMINISTRATIVE BORROWER, ON
BEHALF OF ALL OF THE OTHER BORROWERS.


3.04   NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY ADMINISTRATIVE
BORROWER (ON BEHALF OF ITSELF AND ALL OF THE OTHER BORROWERS) OF THIS SECOND
AMENDMENT WILL NOT (A) VIOLATE ANY PROVISION OF FEDERAL, STATE, OR LOCAL LAW OR
REGULATION APPLICABLE TO ANY BORROWER, THE GOVERNING DOCUMENTS OF ANY BORROWER,
OR ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY
BINDING ON ANY BORROWER, (B) CONFLICT WITH OR RESULT IN ANY BREACH OF, OR
CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY
MATERIAL CONTRACTUAL OBLIGATION OF ANY BORROWER, (C) RESULT IN OR REQUIRE THE
CREATION OR IMPOSITION OF ANY LIEN OF ANY NATURE WHATSOEVER UPON ANY PROPERTIES
OR ASSETS OF ANY BORROWER, OTHER THAN PERMITTED LIENS, OR (D) REQUIRE ANY
APPROVAL OF ANY BORROWER’S INTERESTHOLDERS OR ANY APPROVAL OR CONSENT OF ANY
PERSON UNDER ANY MATERIAL CONTRACTUAL OBLIGATION OF ANY BORROWER, OTHER THAN
CONSENTS OR APPROVALS THAT HAVE BEEN OBTAINED AND THAT ARE STILL IN FORCE AND
EFFECT.


3.05   BINDING EFFECT.  THIS SECOND AMENDMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE ADMINISTRATIVE BORROWER (ON BEHALF OF ITSELF AND ALL OF THE
OTHER BORROWERS) AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE
ADMINISTRATIVE BORROWER (ON BEHALF OF ITSELF AND ALL OF THE OTHER BORROWERS),
ENFORCEABLE AGAINST THE ADMINISTRATIVE BORROWER (ON BEHALF OF ITSELF AND ALL OF
THE OTHER BORROWERS) IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY (A) APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS, NOW OR HEREAFTER IN EFFECT, RELATING TO OR
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND (B) THE
APPLICATION OF GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


SECTION 4.   CONDITIONS.   THIS SECOND AMENDMENT SHALL BE EFFECTIVE UPON THE
FULFILLMENT BY THE BORROWERS, IN A MANNER SATISFACTORY TO AGENT AND THE LENDERS,
OF ALL OF THE FOLLOWING CONDITIONS PRECEDENT SET FORTH IN THIS SECTION 4 (SUCH
DATE, THE “EFFECTIVE DATE”):


4.01   EXECUTION OF THE SECOND AMENDMENT.  EACH OF THE PARTIES HERETO SHALL HAVE
EXECUTED AN ORIGINAL COUNTERPART OF THIS SECOND AMENDMENT AND SHALL HAVE
DELIVERED (INCLUDING BY WAY OF TELEFACSIMILE OR ELECTRONIC MAIL) THE SAME TO
AGENT.

2


--------------------------------------------------------------------------------





 


4.02   REPRESENTATIONS AND WARRANTIES.  AS OF THE EFFECTIVE DATE, THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3 HEREOF SHALL BE TRUE AND
CORRECT.


4.03   AMENDMENT FEE.  BORROWERS SHALL HAVE PAID TO AGENT, FOR ITS OWN ACCOUNT,
IN IMMEDIATELY AVAILABLE FUNDS AN AMENDMENT FEE EQUAL TO $15,000.00.


4.04   COMPLIANCE WITH TERMS.  BORROWERS SHALL HAVE COMPLIED IN ALL RESPECTS
WITH THE TERMS HEREOF AND OF ANY OTHER AGREEMENT, DOCUMENT, INSTRUMENT OR OTHER
WRITING TO BE DELIVERED BY BORROWERS IN CONNECTION HEREWITH.


4.05   DELIVERY OF OTHER DOCUMENTS.  AGENT SHALL HAVE RECEIVED ALL SUCH OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS AS AGENT MAY REASONABLY REQUEST, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


SECTION 5.   MISCELLANEOUS.


5.01   CONTINUING EFFECT.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS AND ARE HEREBY RATIFIED AND CONFIRMED IN
ALL RESPECTS.


5.02   NO WAIVER; RESERVATION OF RIGHTS.  THIS SECOND AMENDMENT IS LIMITED AS
SPECIFIED AND THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS SECOND AMENDMENT
SHALL NOT OPERATE AS A MODIFICATION, ACCEPTANCE OR WAIVER OF ANY PROVISION OF
THE CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT, EXCEPT AS SPECIFICALLY SET
FORTH HEREIN.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECOND AMENDMENT TO
THE CONTRARY, AGENT AND THE LENDERS EXPRESSLY RESERVE THE RIGHT TO EXERCISE ANY
AND ALL OF THEIR RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT, ANY OTHER LOAN
DOCUMENT AND APPLICABLE LAW IN RESPECT OF ANY DEFAULT OR EVENT OF DEFAULT.


5.03   REFERENCES.


(A)           FROM AND AFTER THE EFFECTIVE DATE, (I) THE CREDIT AGREEMENT, THE
OTHER LOAN DOCUMENTS AND ALL AGREEMENTS, INSTRUMENTS AND DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH ANY OF THE FOREGOING SHALL EACH BE DEEMED AMENDED
HEREBY TO THE EXTENT NECESSARY, IF ANY, TO GIVE EFFECT TO THE PROVISIONS OF THIS
SECOND AMENDMENT AND (II) ALL OF THE TERMS AND PROVISIONS OF THIS SECOND
AMENDMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THE CREDIT AGREEMENT, AS
APPLICABLE, AS IF SUCH TERMS AND PROVISIONS WERE SET FORTH IN FULL THEREIN, AS
APPLICABLE.


(B)           FROM AND AFTER THE EFFECTIVE DATE, (I) ALL REFERENCES IN THE
CREDIT AGREEMENT TO “THIS AGREEMENT”, “HERETO”, “HEREOF”, “HEREUNDER” OR WORDS
OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT
AS AMENDED HEREBY AND (II) ALL REFERENCES IN THE CREDIT AGREEMENT, THE OTHER
LOAN DOCUMENTS OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED AND
DELIVERED IN CONNECTION THEREWITH TO  “CREDIT AGREEMENT”, “THERETO”, “THEREOF”,
“THEREUNDER” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL
MEAN THE CREDIT AGREEMENT AS AMENDED HEREBY.

3


--------------------------------------------------------------------------------





 


5.04   GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


5.05   SEVERABILITY.  THE PROVISIONS OF THIS SECOND AMENDMENT ARE SEVERABLE, AND
IF ANY CLAUSE OR PROVISION SHALL BE HELD INVALID OR UNENFORCEABLE IN WHOLE OR IN
PART IN ANY JURISDICTION, THEN SUCH INVALIDITY OR UNENFORCEABILITY SHALL AFFECT
ONLY SUCH CLAUSE OR PROVISION, OR PART THEREOF, IN SUCH JURISDICTION AND SHALL
NOT IN ANY MANNER AFFECT SUCH CLAUSE OR PROVISION IN ANY OTHER JURISDICTION, OR
ANY OTHER CLAUSE OR PROVISION IN THIS SECOND AMENDMENT IN ANY JURISDICTION.


5.06   COUNTERPARTS.  THIS SECOND AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH COUNTERPARTS WHEN EXECUTED AND DELIVERED SHALL BE AN
ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS SECOND AMENDMENT BY
TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART.  A COMPLETE SET OF COUNTERPARTS SHALL BE LODGED
WITH THE ADMINISTRATIVE BORROWER, AGENT AND EACH LENDER.


5.07   HEADINGS.  SECTION HEADINGS IN THIS SECOND AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS SECOND
AMENDMENT FOR ANY OTHER PURPOSE.


5.08   BINDING EFFECT; ASSIGNMENT.  THIS SECOND AMENDMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF BORROWERS, AGENT AND THE LENDERS AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE RIGHTS AND
OBLIGATIONS OF BORROWERS UNDER THIS SECOND AMENDMENT SHALL NOT BE ASSIGNED OR
DELEGATED WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND THE LENDERS.


5.09   EXPENSES.  BORROWERS AGREE TO PAY AGENT UPON DEMAND, FOR ALL REASONABLE
EXPENSES, INCLUDING REASONABLE FEES OF ATTORNEYS AND PARALEGALS FOR AGENT AND
THE LENDERS (WHO MAY BE EMPLOYEES OF AGENT OR THE LENDERS), INCURRED BY AGENT
AND THE LENDERS IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF
THIS SECOND AMENDMENT AND ANY DOCUMENT REQUIRED TO BE FURNISHED HEREWITH.


5.10   INTEGRATION.  THIS SECOND AMENDMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, INCORPORATES ALL NEGOTIATIONS OF THE PARTIES HERETO WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND IS THE FINAL EXPRESSION AND AGREEMENT OF THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.

[Signature page follows]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized, as of e date
first above written.

ADMINISTRATIVE BORROWER:

 

 

 

TRC COMPANIES, INC., a Delaware corporation,
as Administrative Borrower, on
behalf of itself and all other Borrowers

 

 

 

By:

/s/ Martin H. Dodd

 

Name:

Martin H. Dodd

 

Title:

 Secretary

 

 

 

 

 

AGENT AND LENDERS:

 

 

 

WELLS FARGO FOOTHILL, INC.,
as Agent and as a Lender

 

 

 

By:

/s/ Paul G. Chao

 

Name:

Paul G. Chao

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------